Carr, J. (dissenting):
I dissent. The tax was void on it's face. I do not think that the beginning of summary proceedings under section 123 of the Tillage *305Law (Gen. Laws, chap. 21; Laws of 1897, chap. 414) constituted duress. The Village Law does not make the certificate of sale presumptive evidence of the regularity of the assessment. The owner could easily defeat the proceeding by challenging the legality of the tax.' In my judgment, there was no legal duress. Furthermore, the moneys were paid by the mortgagee, which brings this case within the rule declared in Phelps v. Mayor, etc. (112 N. Y. 216), where this circumstance is pointed out as important.
Judgment affirmed, with costs.